Citation Nr: 1448778	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  10-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the appellant's claim, and has been reviewed.


FINDING OF FACT

The most probative evidence is against finding that the appellant's current coronary artery disease arose during active service, is related to active service, or was aggravated by the April 2005 period of active duty for training. 


CONCLUSION OF LAW

The criteria for establishing service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1153, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.6, 3.303, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The RO provided the appellant with pre-adjudication notice, in compliance with the VCAA, by letter dated September 2006.  He was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Concerning the duty to assist, the evidence associated with the claims file includes service treatment records (STRs), VA and private treatment records, and a VA examination report.  The Board notes that a VA medical opinion on whether the Veteran's coronary artery disease was incurred in or is related to his period of active duty service from June 1966 to April 1970 has not been obtained in this case.  However, in the absence of credible evidence of a heart condition in service or shortly thereafter, obtaining such an opinion is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006). 

The Veteran was also afforded a hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence   that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified as to the onset and symptoms of his claimed condition, as well as his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran has asserted that his currently diagnosed coronary artery disease (CAD) was aggravated by an incident that occurred during a period of active duty for training (ACDUTRA) in the U.S. Army Reserves in 2005.  He has recently alleged that symptoms of his CAD began during his period of active duty service from June 1966 to April 1970.  The Board notes that the Veteran is not currently service-connected for any condition.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.   § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more on active duty during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A pre-existing disease or injury will be found to have been aggravated by active service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service,  with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease also does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2014).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c).  

However, the presumptions of soundness, aggravation and service connection for a chronic disease do not apply to periods of ACDUTRA for which a service-connected disability has not already been established.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010) (citing Paulson v. Brown, 7 Vet. App. 466, 470 (1995)) ("an individual seeking VA disability compensation based only on [ACDUTRA] must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits.").  For an ACDUTRA claimant to establish a service-connected disability based on aggravation of a preexisting condition, the claimant must demonstrate "direct evidence both that a worsening of the condition occurred during the period of [ACDUTRA] and that the worsening was caused by the period of [ACDUTRA]."  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Unlike a claimant who served on active duty, a claimant who served only on ACDUTRA cannot rely on the presumptions of soundness or aggravation to demonstrate that a preexisting condition was aggravated in service.  See Donnellan, 24 Vet. App. at 175.  Rather, such claimants bear the burden of demonstrating that a preexisting condition was aggravated during ACDUTRA, which can only be shown by submitting evidence of "a permanent increase in disability beyond the natural progress of that disease or injury during [the] period of [ACDUTRA]." Id. at 174-75.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs from his period of active duty service from 1966 to 1970, are negative for complaints of or treatment for the coronary artery disease or symptoms he later described experiencing at that time, including shortness of breath and swelling of his legs and feet.  He was not diagnosed with or tested for any heart condition during that time period.  On his separation examination, his cardiovascular system was found to be normal.  The Report of Medical History prepared by the Veteran in conjunction with his December 1969 separation examination note the Veteran specifically denied experiencing shortness of breath, pain or pressure in the chest, and swollen joints.

During a 1988 examination conducted to ascertain the Veteran's qualification for an Army Reserves physical fitness training program, the examiner noted that the Veteran had one or more findings on the Army "Over-40 Medical Screen" suggesting risk for a cardiovascular condition, and further workup was requested.  During a pre-training examination in May 1992, abnormal EKG results were noted, and the Veteran was ordered not to participate in physical training until he received additional evaluation.  However, EKG testing conducted during the evaluation, which took place in November 1992, was normal.  The examiner assessed the Veteran with an increased risk of arteriosclerotic heart disease based on family history, smoking, and high cholesterol levels, but noted that he had no symptoms at present.  He was cleared for resumption of full duty.

Private medical treatment records indicate that the Veteran continued to be monitored for heart disease after that time.  Treatment notes from September 2003 report that the Veteran initially underwent balloon angioplasty and stenting in 1994, after heart catheterization revealed multiple obstructions.  During the September 2003 appointment, the Veteran reported severe shortness of breath with activity,    as well as some exertional chest pain, and heart catheterization was again recommended.  A history of arteriosclerotic cardiovascular disease was noted.

During a November 2004 examination, the Veteran reported that he began having dyspnea on exertion in the mid-nineties, as well as pressure in his chest.  He reported undergoing his first stent placement shortly thereafter.  The examiner noted that those symptoms reoccurred in 1997 and 2003, and that additional stents were placed.  He diagnosed the Veteran with arteriosclerotic heart disease and CAD, status post stent placement times three, with stable angina.

In March 2005, the Veteran was ordered to report for ACDUTRA no later than April 24, 2005, in connection with his ongoing service in the Army Reserves.  On April 25, 2005, he presented to an Army hospital describing a two-week history of progressive shortness of breath and lower extremity swelling, as well as chest pressure.  A heart attack was ruled out by enzyme and EKG testing.  The examining physician stated that the Veteran presented with progressive dyspnea on exertion to the point of class IV angina, with substernal chest pressure after walking several steps.  Cardiac catheterization was performed, and he was again referred for angioplasty.  The cardiologist who performed the angioplasty noted that the Veteran had presented with typical accelerating angina, and that he had a known history of CAD.  He stated the Veteran's angina was similar to his prior events.  A duty status report created in connection with the Veteran's April 2005 treatment noted that the Veteran was experiencing shortness of breath, pain in his lower back, and weakness on April 25.  The incident was not found to have been incurred in the line of duty, and CAD and chronic obstructive pulmonary disease were cited as bases for the symptoms.

In February 2008, the Veteran submitted a statement from a private sleep clinic physician, who opined that a walk of 20 yards on April 25, 2005 aggravated the Veteran's CAD such that a stent was required.

In September 2009, the Veteran was afforded a VA examination in connection   with his service connection claim.  The examiner stated that the Veteran was first diagnosed with CAD in 1997, after he presented with shortness of breath and received a left heart catheterization.  The examiner opined that the Veteran's CAD had increased in severity due to the natural progression of the disease, and had     not been worsened by his period of ACDUTRA in 2005.  He stated that the 2005 hospital admission revealed no evidence of myocardial damage, and revealed patent stents and a severe stenosis of a small branch of a coronary artery that was certainly present prior to any exertion at that time.  He explained that "atherosclerosis is an insidious process that takes decades to develop and that it is not possible for an acute exertion to permanently aggravate CAD, especially when there was no evidence of myocardial damage."

In a November 2010 statement, Dr. D.M. stated that he treats the Veteran for his heart condition and that after reviewing the Veteran's military records, his treatment records, and the VA rating decision, he feels it is likely that the Veteran's heart condition was aggravated during the period of his military service. 

In January 2013, the Veteran submitted correspondence signed by a private nurse practitioner who stated that it was her opinion, based upon a review of the medical records and the Veteran's reported history of his military service, that the Veteran's current heart condition was "more probably than not aggravated by the physical exertions he was exposed to during his years of active duty and training during which he was treated for heart conditions."  She stated that, per the Veteran's reports, he had failed a physical training test and demonstrated symptoms of shortness of breath, chest pain, and fatigue.  She also stated that the Veteran reported being hospitalized while on active duty, at which time he was diagnosed with CAD and underwent stenting of a major coronary artery.

During his August 2014 hearing, the Veteran testified that he first began experiencing heart-related conditions and symptoms towards the end of his four years of active duty service in the Air Force.  He stated he experienced shortness of breath when marching at that time, but did not report it.  The Veteran indicated that those symptoms were similar to the symptoms that he still experiences, which have become progressively worse over the years.  He also reported noticing shortness of breath, hot and cold spells, and swelling in his lower extremities in the late 1970s, shortly after entering the Army Reserves, and stated that at that time he was diagnosed with a heart condition by the same private medical group that treated him for his heart condition thereafter.

After review of the evidence of record, the Board finds that preponderance of the competent, credible, and probative evidence is against the claim.  

VA and private physicians have confirmed the Veteran's current diagnosis of CAD, and the Board acknowledges that the Veteran is competent to report symptoms he experienced during his initial period of active duty service and thereafter.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if applicable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the history of symptoms the Veteran has reported during the course of    this appeal is belied by the other evidence of record, including his own representations at his separation from active service and to medical providers.  Indeed, the Veteran told a physician in 2004 that he began to have symptoms of dyspnea on exertion and pressure in his chest in the mid-nineties, and that he was referred to a cardiologist at that time.  His current contention of suffering from symptoms such as shortness of breath and swelling of his lower extremities since service in the Air Force in the late 1960s is also inconsistent with his statements on his Report of Medical History at the time of his discharge and the medical findings at that time.  

Additionally, although the Veteran has asserted that he did not complain of shortness of breath during marches while on active duty in the Air Force due to military culture, his STRs reflect that he did seek treatment for various other medical conditions.  He also noted several other conditions on his medical history report at separation.  Based on the foregoing, the Board finds the Veteran's reports of a history of shortness of breath and swelling of the lower extremities since his active service is inconsistent with records contemporaneous to service and dated prior to the current claim.  Thus, his allegations in this regard are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements); see             also Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).

Accordingly, the preponderance of the competent and credible evidence is against   a finding that the Veteran's coronary artery disease was present in service or manifested within one year following discharge from service.  Indeed, the earliest indication of any possible heart condition was not until 1988 when a reserve examination noted the Veteran had risk factors for a cardiovascular condition.  

Turning to the Veteran's assertion that his CAD was worsened beyond normal progression by his ACDUTRA service in 2005, the Board finds that the preponderance of the evidence is also against that theory of entitlement.  The   Board notes that the presumptions of soundness and aggravation do not apply to that period of ACDUTRA, and the appellant carries the burden of establishing that his CAD was aggravated during that time.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  That burden has not been met here.  As noted, the evidence reflects the Veteran suffered from coronary artery disease and was status post stenting at the time of his ACDUTRA in April 2005.  The Veteran presented      with symptoms of a heart condition on April 25, 2005, but stated he had been experiencing shortness of breath for at least two weeks.  The cardiologist who performed the Veteran's angioplasty at that time stated that the Veteran had presented with typical accelerating angina, noted his known history of CAD, and stated that the Veteran's symptoms were similar to those experienced during his past incidents.  Moreover, the 2009 VA examiner concluded that the Veteran's CAD was not aggravated by service and stated that it had progressed according to    a normal course for the disease. 

The Board acknowledges that there are three private medical opinions of record asserting that the Veteran's CAD was aggravated by his military service.  However, the Board finds the 2009 VA examiner's opinion more probative than those opinions.  Although the private nurse practitioner who offered the 2013 opinion is familiar with the Veteran's medical condition and interviewed him regarding his service history prior to concluding that his CAD was aggravated by such service, she did not provide an adequate rationale for her opinion.  The November 2010 opinion from a physician at the same practice provided only a conclusory statement that the Veteran's heart condition was likely aggravated during the period of his military service, with no rationale to support the conclusion.  Similarly, the physician who offered a positive opinion in 2009 provided no rationale for his finding.  He also did not indicate the information he reviewed prior to reaching his conclusion that the Veteran's military service had aggravated his CAD.  As the private opinions lack sufficient rationale to support their conclusions, they are afforded little probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In addition, it appears all of the private opinions were rendered without an apparent understanding that the April 2005 service was not active duty, and that the word "aggravation" is a legal term of art for VA purposes, requiring that the underlying disability be permanently worsened by service beyond normal progression, not merely an exacerbation of symptoms.  See Donnellan, supra.  None of the private providers addressed that question.

In contrast, the 2009 VA examiner reviewed the Veteran's entire claims file and examined him prior to issuing his opinion, and he provided a detailed explanation for his conclusion, to include the natural progression of arteriosclerotic heart disease.  In addition, the examiner specifically addressed why the Veteran's distance walk on ACDUTRA did not permanently worsen the underlying CAD.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

To the extent that the Veteran has argued that his CAD is related to or has been aggravated by his military service, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of CAD at a certain point in time or as to the etiology of his heart disease is not competent medical evidence.  In this regard, heart disease can have many causes and determining the existence and etiology of such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In summary, the most probative evidence demonstrates that the appellant's CAD was not present during his active duty Air Force service or for many years thereafter, and indicates his CAD was not aggravated by his 2005 period of ACDUTRA.  

In reaching the conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


